Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 1 of 11 PageID #: 337




                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF INDIANA
                                                  INDIANAPOLIS DIVISION

  $0(5,&$16(1,25&20081,7,(6                             
  //&                                                     
                                                            
                       3ODLQWLII                           &DVH1RFY6(%'0/
                                                            
             Y                                               +RQRUDEOH6DUDK(YDQV%DUNHU
                                                            
                                                               +RQRUDEOH'HEUD0F9LFNHU/\QFK
  -$0(6%85.+$57HWDO                                   
                                                              
          'HIHQGDQWV
  


                                                STIPULATED PROTECTIVE ORDER


  I.        INTRODUCTION

             The parties, by their undersigned counsel, pursuant to Fed. R. Civ. P. 26(c)(1), hereby

  stipulate to the following provisions, as modified, of this Court’s Uniform Stipulated Protective

  Order.

 II.        SCOPE OF PROTECTED INFORMATION

             In the course of discovery in this action, the parties may be required to produce

  information that constitutes, in whole or in part, protected information such as trade secrets, non-

  public research and development, commercial or financial information, or other information that

  may cause harm to the producing party or a non-party.1 The parties anticipate production of the

  following categories of protected information:                    (1) financial and accounting records, (2)

  confidential contracts or agreements entered into between the parties and third parties, (3)

  confidential personnel and compensation information related to the parties’ owners, employees,

  
  
      7KHSDUWLHVDOVRDQWLFLSDWHWKDWWKLVFDVHZLOOUHTXLUHWKHSURGXFWLRQRISURWHFWHGKHDOWKLQIRUPDWLRQ
      ³3+,´ 7KHSURGXFWLRQDQGXVHRI3+,LQWKLVOLWLJDWLRQVKDOOEHJRYHUQHGE\DVHSDUDWH2UGHU


  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 2 of 11 PageID #: 338
  

  or agents, including but not limited to salary, bonus, or other income information, and (4)

  confidential information related to the financial arrangements and care of residents of ASC

  nursing home facilities, including personal identifying information.

  III.   DESIGNATION OF PROTECTED INFORMATION

          A.      Scope:    This Order governs the production and handling of any protected

  information in this action. Any party or non-party who produces protected information in this

  action may designate it as “Confidential” consistent with the terms of this Order. “Designating

  Party” means the party or non-party who so designates the protected information; “Receiving

  Party” means the party or non-party to whom such information was produced or disclosed.

  Regardless of any designations made hereunder, the Designating Party is not otherwise restricted

  from use or disclosure of its protected information outside of this action. In addition, any party

  may move to modify or seek other relief from any of the terms of this Order if it has first tried in

  writing and in good faith to resolve its needs or disputes with the other party(ies) pursuant to the

  terms of this Order and S.D. Ind. L.R. 37-1.

          B.      Application to Non-Parties: Before a non-party is given copies of designated

  information as permitted hereunder, it must first sign the acknowledgment to be bound to these

  terms that is attached hereto as Exhibit A; if it fails to do so, the parties to this action must resolve

  any such dispute before making disclosure of designated information as permitted hereunder to

  the non-party. If a non-party wishes to make designations hereunder, it must first sign the

  acknowledgment to be bound to these terms that is attached hereto as Exhibit A.

          C.      Timing and Provisional Protection: Designations may be made at any time. To

  avoid potential waiver of protection hereunder, the Designating Party should designate

  information at the time of production or disclosure, including on the record during the taking of

  any testimony. Deposition testimony will be deemed provisionally protected for a period of 30

                                                     
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 3 of 11 PageID #: 339
  

  days after the transcript is released to the parties by the court reporter, although the parties may

  agree at any time to different timelines of provisional protection of information as Confidential

  as part of one or more specific depositions. To retain any designations beyond the provisional

  period, a Designating Party must designate specific pages and lines of deposition testimony

  before the provisional period has expired. Such designations must be made in writing so that all

  counsel and court reporters may append the designation to all copies of the transcripts.

         D.      Manner of Designation:       Information may be designated hereunder in any

  reasonable manner or method that notifies the Receiving Party of the designation level and

  identifies with specificity the information to which the designation applies. If made verbally, the

  Designating Party must promptly confirm in writing the designation. Whenever possible, the

  Designating Party should stamp, affix, or embed a legend of “CONFIDENTIAL” on each

  designated page of the document or electronic image. If an electronic file is produced in native

  format, the file name shall include the designation “CONFIDENTIAL.”

  IV.   CHALLENGES TO DESIGNATED INFORMATION

         In the event that a Receiving Party disagrees at any time with any designation(s) made by

  the Designating Party, the Receiving Party must first try to resolve such challenge in good faith

  on an informal basis with the Designating Party pursuant to S.D. Ind. L.R. 37-1. The Receiving

  Party must provide written notice of the challenge and the grounds therefor to the Designating

  Party, who must respond in writing to the challenge within 15 days. At all times, the Designating

  Party carries the burden of establishing the propriety of the designation and protection level.

  Unless and until the challenge is resolved by the parties or ruled upon by the Court, the

  designated information will remain protected under this Order. The failure of any Receiving

  Party to challenge a designation does not constitute a concession that the designation is proper

  or an admission that the designated information is otherwise competent, relevant, or material.

                                                   
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 4 of 11 PageID #: 340
  

  V.    LIMITED ACCESS/USE OF PROTECTED INFORMATION

         A.      Restricted Use: All information that is produced or exchanged in the course of this

  action may be used solely for the preparation, trial, and any appeal of this action, as well as related

  settlement negotiations, and for no other purpose, without the written consent of the Designating

  Party. No designated information may be disclosed to any person except in accordance with the

  terms of this Order. All persons in possession of designated information agree to exercise

  reasonable care with regard to the custody, use, or storage of such information to ensure that its

  confidentiality is maintained, including refraining from using any public computer to access any

  information that has been produced or exchanged in the course of this action. This obligation

  includes, but is not limited to, the Receiving Party providing to the Designating Party prompt

  notice of the receipt of any subpoena that seeks production or disclosure of any designated

  information and consulting with the Designating Party before responding to the subpoena. Any

  use or disclosure of Confidential information in violation of the terms of this Order may subject

  the disclosing person or party to sanctions.

         B.      Access to “Confidential” Information: The parties and all persons subject to this

  Order agree that information designated as “CONFIDENTIAL” may only be accessed or

  reviewed by the following:

                 1. The Court, its personnel, and court reporters;

                 2. Counsel of record for any party in this action and their employees who assist

                     counsel of record in this action and are informed of the duties hereunder;

                 3. The parties, including their agents and employees who are assisting or have

                     reason to know of this action, so long as each such agent or employee has

                     signed the acknowledgment to be bound to these terms that is attached hereto

                     as Exhibit A;

                                                    
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 5 of 11 PageID #: 341
  

                 4. Experts or consultants employed by the parties or their counsel for purposes

                     of this action, so long as each such expert or consultant has signed the

                     acknowledgment to be bound to these terms that is attached hereto as Exhibit

                     A;

                 5. Witnesses during the course of a deposition; and

                 6. Other witnesses or persons with the Designating Party’s consent or by court

                     order.

         D.      Review of Witness Acknowledgments:            At any time and for any purpose,

  including to monitor compliance with the terms hereof, any Designating Party may demand to

  review all copies of Exhibit A in any Receiving Party’s possession. The Receiving Party must,

  within 3 business days of the demand, provide all such copies to the Designating Party making

  the demand. Notwithstanding the foregoing, if the Receiving Party has retained an expert whose

  identity has not yet been disclosed to the Designating Party, the Receiving Party may generically

  identify how many acknowledgments that it has in its possession attributable to non-disclosed

  experts, whose acknowledgements must later be provided contemporaneously with any reports

  issued by one or more of said experts. If a Receiving Party is not required to disclose the identity

  of any consulting experts, it may not be compelled to produce any acknowledgments from those

  experts to the Designating Party. However, if the Designating Party provides to the Court

  evidence of breach of this Order via unauthorized leak of designated information, the Court may

  require an in camera production of all acknowledgments held by a Receiving Party in order to

  determine breach and consider enforcement of this Order.

         E.      Non-Waiver Effect of Designations: Neither the taking of, nor the failure to take,

  any action to enforce the provisions of this Order, nor the failure to object to any designation, will

  constitute a waiver of any party’s claim or defense in this action or any other action or proceeding,

                                                    
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 6 of 11 PageID #: 342
  

  including but not limited to a claim or defense that any designated information is or is not

  confidential, is or is not entitled to particular protection, or embodies or does not embody

  information protectable by law.

         F.      In-Court Use of Designated Information: If information designated pursuant to

  this Order will or may be offered in evidence at a hearing, then the offering party must give 24-

  hour advance notice to the party or non-party that designated the information prior to offering

  the information so that any use or disclosure may be addressed in accordance with the Court’s

  case-management or other pre-trial order, or by a motion in limine.

         G.      Use of Designated Information at Trial: This Order is not intended to govern the

  use of designated information at the trial of this action. Procedures governing the use of

  designated information at trial shall be established by separate order, pursuant to application to

  the Court by one or more parties. Nothing in this Order shall be construed as a waiver by a party

  of any objections that may be raised as to the admissibility at trial of any evidentiary materials.

  VI.   CLAW-BACK REQUESTS

         A.      Failure to Make Designation: If, at any time, a party or non-party discovers that it

  produced or disclosed protected information without an appropriate designation, it may

  promptly notify the Receiving Party and identify with particularity the information to be

  designated and the level of designation (the claw-back notification). The Receiving Party may

  then request substitute production of the newly-designated information. Within 7 days of

  receiving the claw-back notification, the Receiving Party must (1) certify to the Designating Party

  it has appropriately marked or, if substitute production has been requested, destroyed all

  unmarked copies that it received, made, and/or distributed; and (2) if it was practicably unable

  to mark or destroy any information because disclosures occurred while the Receiving Party was

  under no duty of confidentiality under the terms of this Order regarding that information, the

                                                   
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 7 of 11 PageID #: 343
  

  Receiving Party must reasonably provide as much information as practicable to aid the

  Designating Party in protecting the information, consistently with the Receiving Party’s attorney-

  client, work-product, and/or trial-preparation privileges.

          B.     Inadvertent Disclosure of Designated Information:         Should any designated

  information be disclosed inadvertently by any Party to any person not entitled to receive

  designated information, the inadvertently disclosing party shall immediately inform counsel for

  the producing party of the inadvertent disclosure and shall provide all known relevant

  information concerning the nature and circumstances of the disclosure. When designated

  information has been inadvertently disclosed, the disclosing party shall exercise all reasonable

  efforts to ensure that no further or greater unauthorized disclosure and/or use thereof is made,

  and when designated information inadvertently has been disclosed, the inadvertently disclosing

  party shall exercise all reasonable efforts to retrieve any such designated information from

  persons not authorized to receive the designated information under this Order.

  VII.   DURATION/CONTINUED RESTRICTIONS

          A.     Handling of Designated Information Upon Conclusion of Action:                 Upon

  conclusion of this action, including all appeals, the Designating Party(ies) is/are responsible for

  ensuring that any non-party person with whom the party shared or disclosed designated

  information in this action destroys all copies, regardless of the medium in which the designated

  information was stored. Within 60 days after the later of dismissal of this action or expiration of

  all deadlines for appeal, the Receiving Party(ies) must certify in writing to a Designating Party

  that all designated information hereunder has been destroyed by the Receiving Party and any

  party or person with whom the Receiving Party shared or disclosed designated information. No

  consultant, witness or party may retain designated information that it received from any other

  party or non-party under this Order; only counsel of record are the authorized agents who may

                                                  
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 8 of 11 PageID #: 344
  

  retain one copy for their respective legal files. Within 30 days after the later of dismissal of this

  action or expiration of all deadlines for appeal, each counsel of record must describe to the

  Designating Party the extra steps taken to seal its legal file containing paper and/or electronic

  copies of the designated information so that it is not accessed, used, or disclosed inconsistently

  with the obligations under this Order. The designating party has the ability to pose questions

  regarding the storage of designated information and to request further reasonable security

  measures. This provision does not apply to the Court or Court staff.

          B.     Continued Restrictions Under this Order: The restrictions on disclosure and use

  of confidential information survive the conclusion of this action.

          C.     Submission to Jurisdiction: For the purpose of enforcing the terms of this Order,

  the parties and their counsel hereby submit to the jurisdiction of this Court, with such jurisdiction

  continuing for purposes of enforcing or resolving disputes concerning this Order. Each person

  or entity who receives any information protected by this Order agrees to subject himself/herself

  to the jurisdiction of this Court for the purpose of any proceeding relating to the performance

  under, compliance with, or violation of this Order.

  VIII.   REQUESTS TO SEAL

          This protective order does not authorize a party to file or maintain a document under seal.

  Any party that seeks to file any document, or any portion of a document, under seal, and any

  party that opposes its maintenance under seal, must comply with S.D. Ind. L.R. 5-11.

  
  6R2UGHUHG

 Date: 11/8/2018
                                                        ____________________________________
                                                           Debra McVicker Lynch
                                                           United States Magistrate Judge
                                                           Southern District of Indiana

                                                   
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 9 of 11 PageID #: 345
  


  $*5(('72%<
  
                                                      
      V(OL-/LWRII                                 V'DQLHO60DODQG ZLWKSHUPLVVLRQ    
      5RQDOG66DIHU pro hac vice                       %HQMDPLQ-:LGODQVNL pro hac vice 
      0DWWKHZ&&URZO pro hac vice                      'DQLHO60DODQG pro hac vice 
      9DODULH+D\V                                        .2=<$.7523,1 7+52&.025721//3
      .HOO\0:DUQHU pro hac vice                       3RQFHGH/HRQ%OYGWK)ORRU
      /DXUD.OHLQPDQ pro hac vice                        0LDPL)ORULGD
      (OL-/LWRII pro hac vice                         EZLGODQVNL#NWWODZFRP
      5,/(<6$)(5+2/0(6 &$1&,/$//3                    GPDODQG#NWWODZFRP
      7KUHH)LUVW1DWLRQDO3OD]D                          
      :0DGLVRQ6XLWH                           3HWHU$6FKURHGHU
      &KLFDJR,OOLQRLV                             %UDGOH\-:RPEOHV
                                              1255,6&+23/,1 6&+52('(5//3
      UVDIHU#UVKFODZFRP                                 :HVW2KLR6WUHHW1LQWK)ORRU
      PFURZO#UVKFODZFRP                                 ,QGLDQDSROLV,1
      YKD\V#UVKFODZFRP                                  SVFKURHGHU#QFVODZFRP
      NZDUQHU#UVKFODZFRP                                EZRPEOHV#QFVODZFRP
      ONOHLQPDQ#UVKFODZFRP                              
      HOLWRII#UVKFODZFRP                                Attorneys for James Burkhart, ACCD LLC
                                                          (d/b/a Crusader Healthcare Services III),
      Attorneys for American Senior Communities,           American Senior Care LLC, JACCD LLC
      L.L.C.                                               (d/b/a Crusader IV, 105214 Investments LLC
                                                          (d/b/a Crusader Healthcare Services, and
                                                           105210 Investments LLC (d/b/a Crusader
                                                           Healthcare Services II)
                                                           
      V5LFKDUG5LFKPRQG ZLWKSHUPLVVLRQ             V(GZDUG)6FKUDJHU ZLWKSHUPLVVLRQ  
      -DFNLH0%HQQHWW                                   (GZDUG)6FKUDJHU
      5LFKDUG&KDUOHV5LFKPRQG,,,                       $UWKXU5%D[WHU-U
      7$)767(77,1,86 +2//,67(5//3                     'RQQD5(LGH
      2QH,QGLDQD6TXDUH6XLWH                      %$;7(5526( 6&+5$*(5
      ,QGLDQDSROLV,1                              (WK6W6XLWH
                                              ,QGLDQDSROLV,1
      MEHQQHWW#WDIWODZFRP                                
      UULFKPRQG#WDIWODZFRP                               HVFKUDJHU#EUVODZ\HUVFRP
                                                          DED[WHU#EUVODZ\HUVFRP
      Attorney for Daniel Benson                           GUHLGH#HDUWKOLQNQHW
                                                           
                                                           Attorney for Roger Werner

      V6WHSKDQLH&RXUWHU ZLWKSHUPLVVLRQ    
      'DYLG-&DUU
      6WHSKDQLH&&RXUWHU
      3DXO&6ZHHQH\

                                                      
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 10 of 11 PageID #: 346
  


      ,&(0,//(5//3
      2QH$PHULFD6TXDUH6XLWH
      ,QGLDQDSROLV,1
      
      GDYLGFDUU#LFHPLOOHUFRP
      VWHSKDQLHFRXUWHU#LFHPLOOHUFRP
      SDXOVZHHQH\#LFHPLOOHUFRP
      
      Attorneys for Steven Ganote, Bright HVAC
      LLC, BTS Solutions LLC, BTS Ventures LLC
      (d/b/a Best Choice), Cardinal Distribution
      LLC, Finite Capital LLC (d/b/a Healthcare By
      Design), Force Holding Company LLC,
      Indiana Uniform Company LLC, Med-
      Healthline Supply LLC, and Oregon
      Properties LLC

  
  'LVWULEXWLRQ
  
  $OO(&)UHJLVWHUHGFRXQVHORIUHFRUGYLDHPDLOJHQHUDWHGE\WKHFRXUW¶V(&)V\VWHP
  
  6HUYLFHYLD860DLORQ
  
  -RVKXD%XUNKDUW1R
  )&,7HUUH+DXWH
  %XUHDX5RDG1RUWK
  7HUUH+DXWH,1
                              




                                                 
  
Case 1:17-cv-03273-TWP-DML Document 68 Filed 11/08/18 Page 11 of 11 PageID #: 347
  


                                          (;+,%,7$
                                                 
  $0(5,&$16(1,25&20081,7,(6               
  //&                                     
                                              
              3ODLQWLII                    &DVH1RFY6(%'0/
                                              
        Y                                      +RQRUDEOH6DUDK(YDQV%DUNHU
                                              
                                               +RQRUDEOH'HEUD0F9LFNHU/\QFK
  -$0(6%85.+$57HWDO                     
                                              
              'HIHQGDQWV
  
  
                     $*5((0(1772%(%281'%<3527(&7,9(25'(5
                                                    
  7KH XQGHUVLJQHG DFNQRZOHGJHV KDYLQJ EHHQ SURYLGHG ZLWK DQG KDYLQJ UHDG WKH ³6WLSXODWHG

  3URWHFWLYH2UGHU´LQWKLVPDWWHU 3URWHFWLYH2UGHU 7KHXQGHUVLJQHGIXUWKHUDJUHHVKHVKH L LV

  ERXQGXQGHUWKH3URWHFWLYH2UGHU LL ZLOOFRPSO\ZLWKDOORILWVSURYLVLRQVDQG LLL LVVXEMHFWWR

  WKH MXULVGLFWLRQ RI WKH &RXUW IRU DOO SXUSRVHV DULVLQJ XQGHU WKH 3URWHFWLYH 2UGHU LQFOXGLQJ

  HQIRUFHPHQWRILWVWHUPV

  

  BBBBBBBBBBBBBBBBBBBBBBBBBB                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  'DWH                                               6LJQDWXUH
  
                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                     3ULQWHG1DPH
  
  
  




                                                      
  
